 

Case 3:18-cr-00500-B Document 58 Filed 04/15/19 Page 1 of 1 PagelD 746

 

 

 

 

U.S Department of Justice PROCESS RECEIPT AND RETURN TO\j
Unlt€d Stat€S MaI'ShalS SeI’ViCe See “]nsmzctio)ls for "Se/"vice o/'Process by the U.S Marsha]" »
PLAINTIFF 5 R COURT CASE NUMBER
!' ARS`:"A':. 3 §

United States Of America us M §;*;`L! [)"‘~€` \}, jr 3_18_CR_500_B d:`¢)
DEFENDANT ma gc_} A §:E 5 5 TYPE OF PROCESS

hr' t l g i 1 1 ¢‘ 1‘ _
C ls Opher Aundre Fau kner lea § w j ` \ Preliminary Order of Forfelture

 

 

NAME OF INDIVlDUAL, COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

SERVE . .
AT 2012 Aston Martln Vlrage, VIN # SCFFDECNXCGG14069

 

ADDRESS (Street or RFD, Apartment No., City, State and le’ Code)

 

 

    
  

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

Number of process take
Mark J. Tindall served with this Form 285
Assistant United States Attorney M
1100 Commerce Street; Suite 300 ’
Dallas, Texas 75242 §§
t

 

Number ot parties to be
served in this case

 

Check for service
on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR O'I`HER lNFORMATlON THAT WILL ASSIST IN EXPEDITING SERVER
(Inelude Business and Alternate Addresses, All Telephone Numbers, and Estimated Times Available For Server):

Pursuant to the Preliminary Order of Forfeiture filed January 07, 2019, the USMS is to seize the property listed in the Preliminary
Order of Forfeiture and hold it in secure custody and control pending a Final Order of Forfeiture.
Asset ID: l6-FBI-002839

 

 

 

 

 

Signature of Attomey or other Origioator requesting service on behalf ol`: TELEPHONE NUMBER DATE
K PLA[NT[FF
/s/ Mark . fmdaZL A. acqu%
f by f EI DEFENDANT (214) 659-8600 04/11/19
SPACF. BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
, , n
l acknowledge receipt for the total Total Process District Distric\ wald HAMM m
number of process indicated of O'igi" ‘° 5°"5

than one USM 285 is submittedl

 

 

 

 

 

(sign 0n1y/?rsrUsM2s5i/:more 7 l NO_Q No.Z/?` ?%/AM/ £/j 7//;/;

 

I hereby certify and retum that 1 l:l have personally served, l:l have legal evidence of service, B{GW Ml;d Il» `

  

 

 

WMMWM¢MMWGMMM ~\ ~ »»
|:| I hereby certify and retum that lam unable to locate the individual, company, corporation, etc., named above (See remarks below)
Name and title of individual served (zfnot shown above) |:| A person of suitable age and discretion then

    

 

residin n the defendant's usual lace ofabode.
Addrcss (complete only ifdifferem than shown above) ~ ' ` ’ `

 

 

 

 

 

 

 

Service Fee Total Mileage Charges Forwarding Total Charges Advance Deposits Amount owned to U.S. Marshal* or
§ _ ;) 3 (including endeavors) Fee (Amount cf Refund)
3 0 0 §§ W C 0 1
MABK§;

The above listed asset was taken into USMS custody on l\/lay 10, 2016 per Pre|iminary
Order of Forfieture. lt will remain in our custody pending a Final Order of Fon‘eiture.

 

PRIOR EDITIONS MAY BE USED FORM USM-285
w o 10101 7

